

116 HR 7123 IH: Katherine’s Lung Cancer Early Detection and Survival Act of 2020
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7123IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to require group health plans and health insurance issuers offering group or individual health insurance coverage to provide benefits for lung cancer screenings for certain individuals without the imposition of cost sharing.1.Short titleThis Act may be cited as the Katherine’s Lung Cancer Early Detection and Survival Act of 2020.2.FindingsCongress finds the following:(1)Lung cancer is the number 1 killer of all cancers.(2)Lung cancer causes more deaths than prostate cancer, breast cancer, and colorectal cancer combined.(3)The reason for the extremely low 5-year survival rate in lung cancer patients is the difficulty to find it at early stages (as patients have no symptoms at early stages).(4)For all stages of lung cancer, the overall 5-year survival rate is 19 percent, while such rate is 98 percent for prostate cancer and 90 percent for breast cancer (all stages).(5)Early detection of lung cancer through screening could dramatically increase survival rates for patients.(6)Current law mandates free screening for breast cancer, prostate cancer, and colorectal cancer at much earlier ages than for lung cancer, regardless of preexisting conditions of the individual to be screened.(7)Free screening starts at age 40 for breast cancer but for lung cancer does not start until age 55, and then and only for those with a history of smoking thirty or more packs of cigarettes per year.(8)This Act would save lives and money through early detection of lung cancer by starting free screening at age 40.3.Requiring coverage of lung cancer screenings for certain individuals without cost sharing(a)In generalSection 2713(a) of the Public Health Service Act (42 U.S.C. 300gg–13(a)) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting a semicolon;(3)in paragraph (4), by striking the period at the end and inserting ; and;(4)by redesignating paragraph (5) as paragraph (6); and(5)by inserting after paragraph (4) the following new paragraph:(5)with respect to individuals 40 years of age or older, lung cancer screenings, regardless of the smoking history (if any) of such an individual..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2021.